DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The remarks and amendments filed on 08/16/2021 are acknowledged. Claims 1-4 are pending. 
Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 10/04/2019 and 04/17/2020 have been considered by the examiner in this case.

Priority
	This application, filed 10/04/2019 is a divisional application of US patent application 16/062,526 filed on 06/14/2018 that claims priority to PCT/JP2016/087809 

Claim Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura, C., et al. U.S. Patent Application 2014/0079794.
	Miura discloses methods of making gelatin particles that are thermally crosslinked by spray drying and heating them to a temperature range of 100-200 degrees C, compare instant claims 1 and 3-4. (See paragraph 0047.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miura, C., et al. U.S. Patent Application 2014/0079794 in view of van Deventer, H, et al., (Drying Technology, 2013).
	Miura teaches methods of making gelatin particles that are thermally crosslinked by spray drying and heating them to a temperature range of 100-200 degrees C, compare instant claims 1 and 3-4. (See paragraph 0047.)
Miura does not teach using a inkjet head to spray the gelatin.
Van Deventer teaches new atomization nozzles for spray drying based on ink jet nozzles that can atomize fluids with higher viscosity providing for an energy savings as well as provide for monodisperse particles. (See abstract.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the improved atomization nozzles for spray drying taught by van Deventer in the methods of Miura in order to provide for improved methods of spray drying gelatin particles that allow for improved energy savings during manufacture as well as improve the particle size distribution of the particles made. One of ordinary skill in the art before the effective filing date of the claimed invention would also have had a predictable expectation of success in making this combination given that Miura already teaches the use of spray drying to form the gelatin particles and van Deventer teaches methods of spray drying that would improve such processes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-9 of co-pending Application No. 16/064,828 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the co-pending claims are directed to methods of producing gelatin particles comprising discharging droplets of a liquid containing gelatin into an atmosphere whose difference from the droplets is 235 degrees C or less where the nozzle is an inkjet head. (Compare claims 6-9.) 
The prior claims do not specifically state that the particles are cross-linked or the 60-250 degree range.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention given the co-pending claims that state a 235 degrees C or less drying temperature that encompasses or is identical to the instantly claimed range to expect that this heat treatment leads to crosslinking given that the instant claims indicate that the heating leads to crosslinking and both the instant and co-pending claims are drawn to the same less than 235 degree range. Thus the claims still appear to be obvious in light of one another given that the same steps and same overall temperature range is used in both sets of claims during spray drying as well as the same nozzle systems. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618